       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 1 of 34




 1
     Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3
     21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6   abacon@toddflaw.com
     Attorneys for Plaintiff, JOHN PARZIALE and all others similarly situated
 7

 8                   IN THE UNITED STATES DISTRICT COURT
 9               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     JOHN PARZIALE, individually, and           Case No. 5:19-cv-05363-EJD
11   on behalf of all others similarly
     situated,
12
                 Plaintiff,                     SECOND AMENDED CLASS
13
                                                ACTION COMPLAINT
           vs.
14
     HP, INC. and DOES 1-10,                    (1) Violation of Florida Deceptive and
15
                                                    Unfair Trade Practices Act (F.S.A.
                 Defendant(s).
16                                                  §§ 501.201 et seq.) and
                                                (2) Violation of Computer Fraud and
17
                                                    Abuse Act, 18 U.S.C. § 1030, et
18                                                  seq. (CFAA);
                                                (3) Trespass to Chattels
19

20
                                                Jury Trial Demanded
21

22

23

24

25

26

27

28


                              SECOND AMENDED CLASS ACTION COMPLAINT
         Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 2 of 34




 1          Plaintiff JOHN PARZIALE (“Plaintiff”), individually and on behalf of all
 2   other members of the public similarly situated, allege as follows:
 3                             NATURE OF THE ACTION
 4          1.    Plaintiff brings this class action Complaint against Defendant HP,
 5   INC. (hereinafter “Defendant”) to stop Defendant’s practice of modifying and
 6   corrupting Purchasers’ printers by forcing unauthorized changes to their
 7   firmware and to obtain redress for all Purchasers Nationwide (“Class Members”)
 8   who, within the applicable statute of limitations period, had their HP Printers
 9   modified to stop recognizing and accepting third party ink cartridges.
10          2.    Defendant is a Delaware corporation with its principal place of
11   business and headquarters in California and is engaged in the design,
12   development, manufacture, sale, and distribution of printers and related
13   equipment and services throughout the world with a large share of its business
14   done in California.
15          3.    On or around April 12, 2019, thousands of HP Printer owners in the
16   United States and other countries started experiencing problems and crashes with
17   their HP Printers, since said printers stopped recognizing and accepting third
18   party ink cartridges (i.e. ink cartridges which had not been manufactured by HP,
19   Inc. but were compatible with the HP Printers before April 12, 2019.
20          4.    In an effort to dominate the ink cartridge marketplace, HP designed,
21   developed, wrote and distributed a firmware 1 update for HP Printers, including
22   HP Printers owned by Plaintiff and other members of the class.
23          5.    HP forced firmware modifications to the HP Printers which were
24   specifically designed and programmed to reject, starting on April 12, 2019, all
25

26
     1
      “Firmware” is generally defined as a software program installed into a
     hardware device. Firmware provides the necessary instructions for how the
27
     device operates and communicates with other computer hardware.
28
                                             Page 1
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 3 of 34




 1   third party ink cartridges, including any said third party ink cartridge which had
 2   already been purchased and installed by Class Members and which were already
 3   properly working in their HP Printers.
 4         6.     The Class Members were not informed by HP of this plan to
 5   program a rejection of third party ink cartridges, either at the time they
 6   purchased their printers from HP or at any time prior to HP’s unannounced
 7   updates to their firmware. HP’s goal was to disable the HP Printers after their
 8   sale to Class Members, unless and until only new HP brand ink cartridges were
 9   installed, which cost approximately twice as much, in order for HP to greatly
10   increase its profits to the detriment of Class Members.
11         7.     Plaintiff and similarly situated Purchasers purchased printers that
12   were represented as having certain features and capacities.
13         8.     Plaintiff and similarly situated Purchasers relied on these
14   representations on the face of the packaging when purchasing their printers.
15         9.     When purchasing these printers, Plaintiff and similarly situated
16   Purchasers desired and believed to have obtained printers with the capacity to
17   use third party ink cartridges.
18         10.    Plaintiff and similarly situated purchasers were not told at the time
19   of purchase that their HP Printer would in the future reject the less expensive
20   third party ink cartridges.
21         11.    Furthermore, Plaintiff and similarly situated Purchasers were not
22   informed by HP of the modifications in question and did not consent to HP
23   unilaterally pushing such modifications into their HP Printer, rendering the
24   printers unable to make, use, copy, scan, fax, or print documents, photographs, or
25   other printable items and making the printers no longer what Plaintiff and
26   similarly situated Purchasers had bargained for.
27         12.    For these reasons and others, Plaintiff brings this class action
28
                                              Page 2
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 4 of 34




 1   complaint on behalf of himself and individuals similarly situated against
 2   Defendant for its illegal, unfair, and unconscionable actions in violating the
 3   privacy rights of hundreds of thousands of individuals nationwide in order to
 4   obtain an unfair and illegal competitive advantage.
 5                            JURISDICTION AND VENUE
 6         13.    This class action is brought pursuant to Federal Rule of Civil
 7   Procedure 23.
 8         14.    Venue is proper in the United States District Court for the Northern
 9   District of California, in that Defendant’s headquarters are located in Palo Alto
10   California in the Northern District of California.
11         15.    There is original federal subject matter jurisdiction over this matter
12   pursuant to the Class Action Fairness Act of 2005, Pub. L. 109-2, 119 Stat. 4
13   (Feb. 18, 2005), by virtue of 28 U.S.C. §1332(d)(2), which explicitly provides
14   for the original jurisdiction of federal courts in any class action in which at least
15   100 members are in the proposed plaintiff class, any member of the plaintiff
16   class is a citizen of a State different from the State of citizenship of any
17   defendant, and the matter in controversy exceeds the sum of $5,000,000.00,
18   exclusive of interests and costs.
19         16.    In the case at bar, there are at least 100 members in the proposed
20   Class, the total claims of the proposed Class members are in excess of
21   $5,000,000.00 in the aggregate, exclusive of interests and costs, and Plaintiff and
22   the class are citizens throughout various States across the United States.
23         17.    Additionally, the Court has original federal subject matter
24   jurisdiction over this matter pursuant to 28 U.S.C. §1331 because it arises, at
25   least in part, out of a question of federal law, in particular the Computer Fraud
26   and Abuse Act, 18 U.S.C. § 1030, et seq..
27

28
                                             Page 3
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 5 of 34




 1                                     THE PARTIES
 2         18.    Plaintiff is a citizen and resident of Jacksonville, Florida.
 3         19.    Defendant HP, INC. is a Delaware corporation with its principal
 4   place of business and state of incorporation in California. Defendant conducts a
 5   large share of its business within California and in this judicial district.
 6         20.    Plaintiff is informed and believes, and thereon alleges, that each and
 7   all of the acts and omissions alleged herein were performed by, or is attributable
 8   to, Defendant and/or its employees, agents, and/or third parties acting on its
 9   behalf, each acting as the agent for the other, with legal authority to act on the
10   other’s behalf. The acts of any and all of Defendant’s employees, agents, and/or
11   third parties acting on its behalf, were in accordance with, and represent, the
12   official policy of Defendant.
13         21.    Plaintiff is informed and believes, and thereon alleges, that
14   Defendant is intentionally, negligently, or otherwise responsible for the acts,
15   omissions, occurrences, and transactions of each and all its employees, agents,
16   and/or third parties acting on its behalf, in proximately causing the damages
17   herein alleged.
18         22.    At all relevant times, Defendant ratified each and every act or
19   omission complained of herein. At all relevant times, Defendant, aided and
20   abetted the acts and omissions as alleged herein.
21                                   PLAINTIFF’S FACTS
22         23.    On or about September 12, 2017, Plaintiff purchased an HP
23   Officejet Pro 7740 printer from an Office Depot located at 5914 Ramona Blvd.
24   Jacksonville, Florida.
25         24.    On June 6, 2018, Plaintiff purchased another HP Officejet Pro 7740
26   printer online at Amazon.com.
27         25.    In purchasing the printers, Plaintiff paid more than valuable
28
                                              Page 4
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 6 of 34




 1   consideration. Including taxes and fees, Plaintiff paid $213.99 for each printer.
 2         26.    When shopping for a printer, Plaintiff was looking for a printer that
 3   had the most features including the ability to use 952-, 952XL-, 953-, and
 4   953XL- series ink cartridges.
 5         27.    Nowhere at the time of purchase for either printer did Plaintiff see
 6   any representations by Defendant that Plaintiff would only be able to use HP
 7   brand ink-cartridges. The only statement on the packaging stated “Please use
 8   genuine HP ink cartridges for best results.”         This statement did not make
 9   Plaintiff believe that he would be able only to use HP brand ink, and in fact gave
10   the opposite impression to reasonable consumers and to Plaintiff – that HP ink
11   would give the best results, but not the exclusive results
12         28.    Plaintiff was aware that ink cartridges contributed to a significant
13   cost of the printer over its lifetime at the time of purchase. As a result, the ability
14   to use third party ink cartridges was one of the most significant features of the
15   printer that Plaintiff was seeking when examining the features of the printers and
16   determining which printer to purchase. In fact, Plaintiff did not purchase other
17   printers, such as a Lexmark brand printer, in favor of the HP Officejet Pro 7740
18   because of his belief that he could use third party ink cartridges. Had Plaintiff
19   known that he would be unable to use third party ink cartridges, Plaintiff would
20   have purchased a different printer.
21         29.    Plaintiff began using the printer with the preinstalled HP ink
22   cartridge.
23         30.    Over the life of the printer, Plaintiff used both HP ink cartridges and
24   third party ink cartridges.
25         31.    On or about April 12, 2019, HP forced a firmware update onto
26   Plaintiff’s 7740 printers. From that day forward, Plaintiff could not get third
27   party ink cartridges or refilled HP ink cartridges to work and was instead greeted
28
                                              Page 5
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 7 of 34




 1   with an error message. When Plaintiff tried to use his HP Officejet Pro 7740 to
 2   make black and white copies, the printer would not operate until Plaintiff
 3   ensured that every color ink cartridge was a new HP brand ink cartridge.
 4         32.    In April 2019, HP implemented widespread firmware updates using
 5   the Dynamic Security technology, to push firmware onto consumers’ HP
 6   printers, including Plaintiff’s printers, without conspicuous advanced notice or
 7   authorization in order to disable the ability of such users to utilize third party
 8   and/or refilled ink cartridges.
 9         33.    The result of the firmware push was that HP caused expense to
10   Plaintiff and other similarly situated users through the following means: 1)
11   rendering existing pre-purchased third party ink cartridges and refill cartridges
12   useless and valueless; 2) forcing users to purchase significantly more expensive
13   ink cartridges of HP brand in order for the cartridges to function in their printers;
14   and 3) devaluing the HP printers of users, by invading and revising the internal
15   firmware and software of the product such that its functionality was more limited
16   and of less value to users and prospective users.
17         34.    For instance, Plaintiff had purchased and was in possession of at
18   least nine refilled HP 952XL Black cartridges at the time that the firmware
19   update was implemented, which were rendered useless and valueless to Plaintiff
20   as a result of HP’s unannounced firmware update. Had Plaintiff known that HP
21   could or would do this at its sole unannounced discretion at the time of purchase,
22   Plaintiff would have bought a different brand of product.
23         35.    Plaintiff was given no disclosures on the box or sales page at the
24   time of purchase that HP would or could lock out customers from using refill or
25   replacement third party ink cartridges.
26         36.    Unbeknownst to Plaintiff or other HP customers, since HP never
27   advises its customers of this feature, HP’s wi-fi enabled printers come pre-
28
                                               Page 6
                              SECOND AMENDED CLASS ACTION COMPLAINT
         Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 8 of 34




 1   configured to perform automatic firmware updates without user intervention,
 2   meaning that by default, they are activated to install firmware updates from HP
 3   without user intervention. 2
 4          37.   At the time of purchase for either of his printers, Plaintiff did not
 5   visit or otherwise rely on any information contained within support.hp.com.
 6          38.   Instead, Plaintiff relied on the same information a reasonable
 7   consumer would have used in deciding to make the purchase—the information
 8   contained on the box and store page for the printers.
 9          39.   Regarding the error messages Plaintiff received, these too were
10   highly misleading to Plaintiff and to a reasonable consumer.
11          40.   Upon installing a refilled ink cartridge, Plaintiff was given
12   notification of the following message on his computer:
13

14

15

16

17

18

19

20

21

22

23

24
     2
       In his First Amended Complaint, Plaintiff cited to HP’s Support page for
     Plaintiff’s model of printer to explain how HP’s dynamic security function works
25   to permit HP to unilaterally invade consumers’ printers and force updates and
     how the text for the specific update used demonstrated how HP’s statements
26   regarding the dynamic security update and its effect on printers was itself
     inaccurate. As stated in paragraph 37, Plaintiff did not view the support page
27   prior to purchasing either of his printers and did not rely on the statements
     therein.
28
                                             Page 7
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 9 of 34




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
           41.   Plaintiff then received the following error message that was
15
     displayed, informing him that his printer cartridge could not print without
16
     replacing the empty cartridge, which suggested to Plaintiff that even though he
17
     had inserted a full refilled ink cartridge, that his printer believed that he had
18
     inserted an empty cartridge. The error message did not notify Plaintiff that his
19
     ink cartridge had been rendered incompatible with his printer due to HP’s
20
     firmware update.
21

22

23

24

25

26

27

28
                                            Page 8
                             SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 10 of 34




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
           42.   When Plaintiff attempted to bypass this error message by hiding the
14
     error message, he was given another misleading error message, an example of
15
     which is shown as follows:
16

17

18

19

20

21

22

23

24

25

26

27

28
                                           Page 9
                            SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 11 of 34




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
           43.   Plaintiff attempted to get his printer to work with non-HP brand ink
14
     cartridges as well, in case the firmware update only affected refilled ink
15
     cartridges. When Plaintiff attempted to use third party ink cartridges with his
16
     printers he was shown the following error message:
17

18

19

20

21

22

23

24

25

26

27

28
                                           Page 10
                            SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 12 of 34




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14         44.    Upon learning this, Plaintiff felt ripped off, cheated, and violated by
15   Defendant.
16         45.    Plaintiff never authorized Defendant to force this modification on
17   him in any way nor at any time.
18         46.    Defendant manufactured, sold, and modified Plaintiff’s printer.
19         47.    Such business tactics rely on falsities, deception and force against a
20   reasonable Purchaser.
21         48.    When purchasing the printer, Plaintiff anticipated using both
22   Original HP-manufactured ink cartridges and third party ink cartridges based off
23   the representations on the box which implied that third party cartridges would
24   work with the printers, but soon discovered (a) Original HP-manufactured ink
25   cartridges were considerably more expensive than third party cartridges; (b) third
26   party ink cartridges produced printed matter as good as or better than Original
27   HP-manufactured ink cartridges; and (c) third party ink cartridges appeared to
28
                                            Page 11
                             SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 13 of 34




 1   last longer and produce more pages per cartridge than Original HP-manufactured
 2   ink cartridges.
 3         49.    Plaintiff was under the impression that when purchasing the printer,
 4   Plaintiff would be able to use third party ink cartridges and refilled HP ink
 5   cartridges. When Plaintiff purchased the printer, almost every printer allowed the
 6   use of third party ink cartridges and refilled name brand cartridges and HP’s box
 7   use of the term “best results” instead of “only results” indicated that such
 8   cartridges would be used, so Plaintiff reasonably believed that he would be able
 9   to use Original HP-manufactured ink cartridges, third party remanufactured ink
10   cartridges compatible with his HP Officejet Pro 7740, and refilled HP ink
11   cartridges (whether refilled by the Plaintiff or by third parties). In fact, once the
12   HP Officejet Pro 7740 printers were installed, Plaintiff confirmed his pre-
13   purchase assumptions by successfully using a variety of compatible cartridge
14   offerings. Defendant had made a material representation to this effect by
15   omitting the crucial fact that Defendant had intended to prevent Plaintiff’s use of
16   a third party ink cartridge or a refilled HP ink cartridge in order to obtain a
17   substantial profit from Plaintiff.
18         50.    Plaintiff was harmed by this because if the firmware was present at
19   the time that he brought the printer home from the store, he would have been
20   able to immediately return the product to the store for a return. However, since
21   it was sprung on Plaintiff years later, Defendant had implemented a ticking time
22   bomb in its printers to be set off at a later date, at a time where Plaintiff and
23   other similarly situated consumers had no recourse but to either succumb to HP’s
24   conduct and pay the inflated price of HP brand printer cartridges, or discard his
25   two printers and purchase printers of a different brand.          The elements of
26   infiltration and surprise by HP were significantly harmful to Plaintiff and others.
27         51.    It was Plaintiff’s understanding at the time of purchasing the printer
28
                                             Page 12
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 14 of 34




 1   that ink cartridges represent a large amount of the cost associated with the
 2   printers.
 3         52.    Plaintiff was also of the understanding that third party ink cartridges
 4   and refilled brand name cartridges are often much cheaper than new HP brand
 5   ink cartridges.
 6         53.    Plaintiff relied on Defendant’s representations and omissions that
 7   Plaintiff would be able to purchase and use third party ink cartridges or refilled
 8   brand name cartridges with his printers.
 9         54.    Plaintiff alleges that such representations and forced modifications
10   were part of a common scheme to mislead Purchasers, invade their privacy rights
11   and obtain an unfair competitive advantage against its business rivals in the
12   current marketplace.
13         55.    Not only were such representations clearly misleading because the
14   printer was infiltrated and altered through the course of his use, but the forced
15   modification completely robbed Plaintiff of any use of third party ink cartridges
16   or refilled HP ink cartridges that he had already purchased, rendering them of
17   zero value. In addition, the firmware update disabled all or most of Plaintiff’s HP
18   printers’ functionality, refusing to function until Plaintiff purchased and installed
19   Original HP-manufactured ink cartridges, which significantly devalued the
20   products, equivalent to HP having broken into Plaintiff’s home in the dark of
21   night and taken a blunt instrument to his printers.
22         56.    Plaintiff would not have purchased the printers if he knew that
23   Defendant would forcibly control and modify his printers to reject third party ink
24   cartridges, or if Defendant had not intentionally withheld this important and
25   relevant information from his purchasing decision.
26         57.    Defendant benefited from falsely advertising the features and
27   functions of the printer and from forcing unwanted and destructive modifications
28
                                             Page 13
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 15 of 34




 1   on Plaintiff’s and similarly situated Purchasers’ Printers. Defendant benefited
 2   from the loss it caused to Plaintiff and provided nothing of benefit to Plaintiff in
 3   exchange.
 4         58.    Defendant’s unilateral and invasive decision to force the dynamic
 5   security firmware update on Class Printers does nothing to improve consumers
 6   experiences. Prior to the update, Plaintiff and Class Members’ printers used and
 7   worked successfully with and had quality printing from third party and refilled
 8   ink cartridges for which Plaintiff and Class Members had a significant benefit
 9   due to the lower cost of said ink cartridges.
10         59.    Defendant’s decision to force the dynamic security feature through a
11   firmware update on Class Printers specifically does not provide any
12   countervailing benefits to consumers. The dynamic security features only effect
13   is to restrict the ability for Plaintiff and Class Members to have choice in the ink
14   cartridges they use with their printers. Such restriction does not create any
15   benefit for consumers, because the consumers already had quality printing at a
16   lower price from the use of third party and refilled cartridges. The effect of this
17   dynamic security is to, at best, cause the consumers to experience the same
18   quality of printing as consumers had previously while removing the ability to use
19   third party and refilled ink cartridges and thus cost consumer significantly more
20   money.
21         60.    Thus, there is no countervailing benefit for consumers from this
22   feature to offset the harm caused by forcing consumers to purchase more
23   expensive ink cartridges and for consumers to have sunk costs as a result of their
24   already purchased third party and refilled ink cartridges becoming worthless.
25         61.    Further, there is no way that Plaintiff could have reasonably avoided
26   the alleged injury.    As noted above, Plaintiff and the Class relied on the
27   statements contained on the box and store page to indicate that the printers could
28
                                             Page 14
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 16 of 34




 1   be used with third party and refilled ink cartridges. Because Defendant failed to
 2   disclose information which would correct the omission that it would break the
 3   ability for the printers to use third party or refilled ink cartridges and Plaintiff
 4   and the Class reasonably relied on the statements Defendant did make, Plaintiff
 5   could not have reasonably anticipated Defendant’s decision to force the dynamic
 6   security update on the printers and reduce their functionality and value. Such
 7   inability is exemplified by the fact that Plaintiff had purchased and now holds
 8   nine generic cartridges which are now worthless as a result of Defendant’s
 9   unilateral, invasive, and destruction dynamic security firmware update.
10                          COMMON FACTUAL ALLEGATIONS
11         62.    HP sells computers, printers and printer services. Printers and
12   printer ink account for nearly half of HP’s business.
13         63.    HP obtains little or no profits from its printer sales.
14         64.    HP obtains substantial profits from its sales of printer ink cartridges.
15         65.    In HP’s printer business, HP obtains most of its profits from selling
16   ink cartridges used in HP printers.
17         66.    These ink cartridges are generally priced at $20 to $99 per ounce
18   ($2,618 to $12,608 per gallon). The cost of ink cartridges often amounts to a
19   substantial portion of the total cost of the printer housing the cartridges.
20         67.    Competing manufacturers sell printer ink cartridges that are
21   compatible with HP printers and are priced well below the corresponding HP
22   cartridges. To save money, HP printer owners often buy non-HP cartridges.
23         68.    Microchip technology allows HP to detect whether HP printers are
24   using HP or non-HP cartridges.
25         69.    Because the Class Printers connect to the Internet, HP can
26   communicate with HP printers after it sells them. One way to communicate with
27   printers is by updating their software.
28
                                               Page 15
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 17 of 34




 1                                  The Class Printers
 2         70.    Plaintiff is informed, believes, and based thereon alleges that
 3   Defendant engaged in the exact same practices with respect to all the HP
 4   Officejet Pro 7740 model printers like the one that Plaintiff purchased, as well as
 5   an extensive list of other similarly-effected printer models. Hereafter, the
 6   following model printers shall be collectively referred to as “Class Printers:”
 7                a. HP Officejet Pro 7720 All-in-One Printer;
 8                b. HP Officejet Pro 7730 All-in-One Printer;
 9                c. HP Officejet Pro 7740 All-in-One Printer;
10                d. HP Officejet Pro 8210 All-in-One Printer;
11                e. HP Officejet Pro 8216 All-in-One Printer;
12                f. HP Officejet Pro 8218 All-in-One Printer;
13                g. HP Officejet Pro 8700 All-in-One Printer;
14                h. HP Officejet Pro 8710 All-in-One Printer;
15                i. HP Officejet Pro 8714 All-in-One Printer;
16                j. HP Officejet Pro 8715 All-in-One Printer;
17                k. HP Officejet Pro 8716 All-in-One Printer;
18                l. HP Officejet Pro 8717 All-in-One Printer;
19                m. HP Officejet Pro 8718 All-in-One Printer;
20                n. HP Officejet Pro 8719 All-in-One Printer;
21                o. HP Officejet Pro 8720 All-in-One Printer;
22                p. HP Officejet Pro 8724 All-in-One Printer;
23                q. HP Officejet Pro 8725 All-in-One Printer;
24                r. HP Officejet Pro 8726 All-in-One Printer;
25                s. HP Officejet Pro 8727 All-in-One Printer;
26                t. HP Officejet Pro 8728 All-in-One Printer;
27                u. HP Officejet Pro 8730 All-in-One Printer;
28
                                            Page 16
                             SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 18 of 34




 1                v. HP Officejet Pro 8732M All-in-One Printer;
 2                w. HP Officejet Pro 8734 All-in-One Printer;
 3                x. HP Officejet Pro 8735 All-in-One Printer;
 4                y. HP Officejet Pro 8736 All-in-One Printer;
 5                z. HP Officejet Pro 8740 All-in-One Printer;
 6                aa. HP Officejet Pro 8743 All-in-One Printer;
 7                bb.HP Officejet Pro 8744 All-in-One Printer;
 8                cc. HP Officejet Pro 8745 All-in-One Printer;
 9                dd.HP Officejet Pro 8746 All-in-One Printer;
10                ee. HP Officejet Pro 8747 All-in-One Printer;
11                ff. HP Officejet 7740 All-in-One Printer;
12                gg.HP Officejet 8702 All-in-One Printer;
13                hh.HP Officejet 8715 All-in-One Printer.
14         71.    With respect to all Class Printers, HP implemented and utilized the
15   same Dynamic Security technology in the same or similar fashion as with respect
16   to Plaintiff, in order to deactivate all Class Printers from having the ability to
17   function with third party or refill ink cartridges. This is the core conduct that is
18   at the heart of Plaintiff’s case, and the conduct occurred with respect to all Class
19   Printers in a nearly identical fashion.
20         72.    People typically use Class Printers in homes or small offices.
21         73.    The Class Printers rely on ink cartridges for the ink with which they
22   print documents.
23         74.    HP obtains a significant portion of its printer ink revenue from sales
24   of replacement ink cartridges for the Class Printers.
25         75.    When it sold the Class Printers, HP made the same or similar
26   misrepresentations and omissions with respect to each Class Printer.
27         76.    HP made the same or similar misrepresentations and omissions with
28
                                               Page 17
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 19 of 34




 1   respect to each Class Printer, when it eliminated Class Printers’ compatibility
 2   with third-party ink cartridges.
 3         77.    In the same or similar manner, HP’s firmware update disabled all
 4   Class Printers’ ability to function with third-party ink cartridges.
 5               HP’s Motives for Carrying Out Its Injurious Firmware Update
 6         78.    HP printers and compatible ink cartridges contain chips that allow
 7   the printer and ink cartridge to communicate with each other. During these
 8   communications, through the use of key codes, the printer authenticates that the
 9   cartridge is compatible with it. The printer chip contains a master key code; the
10   cartridge chip contains a base key code that is derived from the master code.
11         79.    HP has sought to enforce its alleged intellectual property rights
12   associated with ink cartridges against alleged infringers. Whether attempting its
13   enforcement under trade secret law or patent law, HP has generally been
14   unsuccessful.
15         80.    In the Northern District of California, HP brought and voluntarily
16   dismissed a lawsuit against Datel for allegedly misappropriating trade secrets
17   concerning key codes. Hewlett-Packard Co. v. Datel Holdings Ltd., No. 14-cv-
18   02891-EJD (N.D. Cal. filed June 23, 2014) (voluntarily dismissed on Feb. 6,
19   2015). HP also brought—and voluntarily dismissed—a suit against Ninestar and
20   Apex for making ink cartridge chips that allegedly infringed three HP patents.
21   Hewlett-Packard Co. v. Ninestar, No. 14-cv-04473-HSG (N.D. Cal. filed Oct. 6,
22   2014) (voluntarily dismissed on May 6, 2015).
23         81.    HP’s IP enforcement efforts in Europe have been similarly
24   unsuccessful. In late 2015, HP lost a patent suit in the Netherlands against
25   Digital Revolution, a Dutch maker of third-party ink cartridges that HP
26   unsuccessfully claimed infringed a European ink cartridge chip patent similar to
27   the patents at issue in the Ninestar case. Hewlett-Packard Co. v. Digital
28
                                             Page 18
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 20 of 34




 1   Revolution BV [d.b.a. 123inkt], Case No. C/09/483615 / HA ZA 15-245, The
 2   Hague (Netherlands) (decided Nov. 25, 2015).
 3          82.   According to its annual reports and other SEC statements, HP’s
 4   revenues from sales of printer ink have declined in each year since at least 2013.
 5   In its 10-Q statement filed with the SEC for the third quarter of 2016, HP
 6   reported an 18 percent decline in year-over-year revenue from sales of printer
 7   ink.
 8          83.   HP was therefore motivated to boost its earnings from sales of ink
 9   cartridges by directly disabling printers and ink cartridges and by conditioning
10   the continued use of HP printers on purchases of its own cartridges.
11                           HP’s Injurious Firmware Update
12          84.   In April 2019, thousands of Class Printers throughout the United
13   States failed.
14          85.   These failures did not result from any problem or error with the ink
15   cartridges in the Class Printers. Despite HP’s error message, these ink cartridges
16   were neither incorrectly installed, depleted, nor damaged.
17          86.   HP’s firmware update changed the communication protocol between
18   HP printers and microchips located in both HP-branded ink cartridges and third-
19   party cartridges so that certain varieties of third-party inkjet cartridge
20   microchips, were no longer able to communicate with the HP printer firmware.
21   Because the firmware update blocked these remanufactured ink cartridge chips,
22   any cartridge with such a chip no longer functioned with an HP printer.
23          87.   Failed Class Printers still don’t work, except where they have been
24   loaded with original replacement ink cartridges manufactured by HP.
25          88.   This is not the first time HP has engaged in this type of conduct. In
26   or around March 2016, HP implemented a firmware update that similarly altered
27   the communication protocol between HP printers and ink cartridges. That
28
                                             Page 19
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 21 of 34




 1   firmware update targeted microchips manufactured by Static Control
 2   Components, and prevented remanufactured inkjet cartridges using such
 3   technology from working with HP printers. HP ran another campaign of
 4   firmware updates in September 2017, which were highly publicized and subject
 5   to a class action and eventual injunctive relief judgment. 3
 6         89.    HP engaged in similar conduct with a separate firmware update in or
 7   around 2015, which targeted other technologies used in the inkjet marketplace by
 8   third-party remanufacturers of ink cartridges and ink refills.
 9         90.    HP’s pattern of pushing firmware updates upon consumers has
10   disrupted the marketplace in the inkjet cartridge and refill market, by
11   systematically disabling technology lawfully reengineered by third-party ink
12   cartridge makers who sell their products in the same market as HP. These
13   firmware updates rendered third-party ink cartridges obsolete with the click of a
14   button. These updates harmed competition and caused consumers to pay more
15   for HP products.
16         91.    HP purposely caused Class Printers with non-HP ink cartridges to
17

18          3
              E.g., HP Launched Delayed DRM Time Bomb to Disable Competing
19   Printer                                                          Cartridges,
     https://www.techdirt.com/articles/20160920/07021035568/hp-launched-
20
     delayed-drm-time-bomb-to-disable-competing-printer-cartridges.shtml     (last
21   visited Mar. 16, 2017); EFF calls on HP to disable printer self-destruct
     sequence, http://arstechnica.com/information-technology/2016/09/hp-should-
22
     apologize-and-stop-sabotaging-non-hp-ink-cartridges-eff-says/ (last visited
23   Mar. 16, 2017); Dedicated to the best printing experience,
     http://www8.hp.com/us/en/hp-news/blog/Small-Business-Printing/best-
24
     possible-printing-
25   experience.html?source=aw&aid=7168&jumpid=af_6mrc7uxaeb&awc=7168_
     1475273723_78f4d01e0844c1ceeab6b6cee5a4b2d7&aoid=35252&pbid=29179
26
     5&siteid=http%3A%2F%2Fwww%2Edigitaltrends%2Ecom%2F (last visited
27   Mar. 16, 2017).
28
                                             Page 20
                              SECOND AMENDED CLASS ACTION COMPLAINT
         Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 22 of 34




 1   fail.
 2           92.   The failure of Class Printers on the same day resulted from
 3   malicious code that HP wrote and installed.
 4           93.   Through its firmware update, HP sought to repel competition from
 5   more affordable ink cartridges on the market. The purpose of HP’s update was to
 6   disable HP printers containing non-HP ink cartridges. By doing so, HP sought to
 7   induce more consumers to buy HP’s higher-priced cartridges and to reduce the
 8   market share of its ink cartridge competitors.
 9           94.   HP carried out this scheme to restrict the choices available to its
10   customers, induce them to purchase more HP products, and protect HP’s profits
11   from sales of non-HP products.
12        RISK OF CONTINUED CONDUCT AND NEED FOR INJUNCTION
13           95.   HP has been engaged in an anticompetitive scheme to monopolize
14   the market, to the detriment of HP customers, for years across all inkjet printer
15   lines, through a facially unlawful and unfair scheme substantially similar to the
16   conduct described in this case.
17           96.   In September 2017, numerous consumers filed suit in a series of
18   cases which were consolidated before this Court entitled IN RE HP PRINTER
19   FIRMWARE UPDATE LITIGATION, Case No. 5:16-cv-05820-EJD.                             The
20   litigation involved claims brought on behalf of purchasers of Tier One Printers,4
21   whose printers were subjected to a firmware update which rendered the printers
22   incompatible with third party ink cartridges. The litigation sought both monetary
23

24
     4
      Tier One Printers included the following models of printers: HP OfficeJet Pro
     6230, 6812, 6815, 6820, 6830, 6835, 8610, 8615, 8616, 8620, 8625, 8630,
25   X551dw, X451dn, X451dw, X576dw, X476dn, and X476dw. The class period
26   was defined as all consumers who purchased Tier One printers between March 1,
     2015 through December 31, 2017. Details of the settlement can be reviewed at
27
     Dkt. No. 118 of IN RE HP PRINTER FIRMWARE UPDATE LITIGATION.
28
                                              Page 21
                               SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 23 of 34




 1   relief and injunctive relief on behalf of HP customers for nearly identical
 2   conduct as is alleged in the present action, as can be seen from the complaint in
 3   that action at Dkt. No. 60.
 4         97.    After years of litigation, including after plaintiffs filed their
 5   consolidated motion for class certification, the parties were able to resolve the
 6   matter on a class-wide basis which included both monetary relief and injunctive
 7   relief pertaining to HP’s use of the Dynamic Security technology to push
 8   firmware updates onto users’ printers which deactivated the printers when used
 9   with certain third party ink cartridges. “Under the Settlement, HP agrees not to
10   reinstall or reactivate Dynamic Security in the printers at issue in this litigation.”
11   Dkt. No. 110 at Pg. 6.
12         98.    Despite having used Dynamic Security technology for years to push
13   firmware updates onto its customers’ printers, to their detriment and to HP’s
14   benefit, and despite having entered into a stipulated nationwide injunction by
15   which HP agreed to no longer conduct business in this manner, at least with
16   respect to certain printer models, HP continues to use either the same or
17   substantively similar technology to push firmware updates on its customers for
18   other similar Tier two models of printers that were not specifically subject to the
19   settlement in the prior litigation.
20         99.    HP is aware that customers have brought successful litigation
21   against it for nearly identical conduct in the past, and knows that it was required
22   to agree to enter into a stipulated class settlement agreement which, in part,
23   enjoined future similar conduct on HP’s part, yet nonetheless continues to
24   engage in nearly identical conduct with respect to its customers, as evidenced by
25   the experiences of Plaintiff and class members.
26         100. It is clear from these circumstances that there is a substantial risk of
27   future harm to Plaintiff, to putative class members, and to competition generally
28
                                              Page 22
                               SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 24 of 34




 1   if HP is not enjoined from such future behavior by order of court.
 2                         CLASS ACTION ALLEGATIONS
 3         101. Plaintiff brings this action, on behalf of himself and all others
 4   similarly situated, and thus, seeks class certification under Federal Rule of Civil
 5   Procedure 23.
 6         102. The class Plaintiff seeks to represent a Class (the “Class”) and
 7   Subclass (“the Subclass”) is defined as follows:
 8                All United States Citizens who, between the applicable
                  statute of limitations and the present, purchased or
 9                owned one of more Class Printers.
10                              The Florida Subclass
11                All persons in Florida who purchased or owned one
12
                  or more Class Printers.
           103. As used herein, the term “Class Members” shall mean and refer to
13
     the members of the Class described above.
14
           104. Excluded from the Class are Defendant, its affiliates, employees,
15
     agents, and attorneys, and the Court.
16
           105. Plaintiff reserves the right to amend the Class, and to add additional
17
     subclasses, if discovery and further investigation reveals such action is
18
     warranted.
19
           106. Upon information and belief, the proposed class is composed of
20
     thousands of persons. The members of the class are so numerous that joinder of
21
     all members would be unfeasible and impractical.
22
           107. No violations alleged in this complaint are contingent on any
23
     individualized interaction of any kind between class members and Defendant.
24
           108. Rather, all claims in this matter arise from the identical and
25
     affirmative forced modifications.
26
           109. There are common questions of law and fact as to the Class
27
     Members that predominate over questions affecting only individual members,
28
                                             Page 23
                             SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 25 of 34




 1   including but not limited to:
 2                (a)      Whether Defendant engaged in unlawful or unfair business
 3                         practices in forcibly modifying Plaintiff and other Class
 4                         Members printers;
 5                (b)      Whether Defendant made misrepresentations with respect to
 6                         the printers originally sold to Purchasers;
 7                (c)      Whether Defendant profited from both the initial sale and use
 8                         of the printer and the forced modification;
 9                (d)      Whether Defendant violated F.S.A. §§ 501.201 et seq.;
10                (e)      Whether Plaintiff and Class Members are entitled to equitable
11                         and/or injunctive relief;
12                (f)      Whether Defendant’s unlawful and/or unfair practices harmed
13                         Plaintiff and Class Members; and
14                (g)      The method of calculation and extent of damages for Plaintiff
15                         and Class Members.
16         110. Plaintiff is a member of the class he seeks to represent
17         111. The claims of Plaintiff are not only typical of all class members,
18   they are identical.
19         112. All claims of Plaintiff and the class are based on the exact same
20   legal theories.
21         113. Plaintiff has no interest antagonistic to, or in conflict with, the class.
22         114. Plaintiff is qualified to, and will, fairly and adequately protect the
23   interests of each Class Member, because Plaintiff bought a printer from
24   Defendant during the Class Period. Defendant’s unlawful and/or unfair actions
25   concern the same business practices described herein irrespective of where they
26   occurred or were experiences. Plaintiff’s claims are typical of all Class Members
27   as demonstrated herein.
28
                                               Page 24
                                SECOND AMENDED CLASS ACTION COMPLAINT
         Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 26 of 34




 1          115. Plaintiff will thoroughly and adequately protect the interests of the
 2   class, having retained qualified and competent legal counsel to represent himself
 3   and the class.
 4          116. Common questions will predominate, and there will be no unusual
 5   manageability issues.
 6                             FIRST CAUSE OF ACTION
 7          Violation of the Florida Deceptive and Unfair Trade Practices Act
 8                               (F.S.A §§ 501.201 et seq.)
 9                           On Behalf of the Florida Subclass
10          117. Plaintiff incorporates by reference each allegation set forth above.
11          118. Pursuant to Florida Deceptive and Unfair Trade Practices Act
12   (“FDUTPA”), §§ 501.201 et seq., it is unlawful to engage in “unfair methods of
13   competition, unconscionable acts or practices, and unfair or deceptive acts or
14   practices in the conduct of any trade or commerce.” 5
15          119. Defendant’s conduct as alleged above violates the FDUTPA in that
16   Defendant misled Purchasers by intentionally omitting highly relevant material
17   information from purchasers at the point of sale regarding future restrictions that
18   HP would place on the use of Class Printers, namely a firmware update that
19   would render incompatible any third party or refill ink cartridges with Class
20   Printers.
21          120. Defendant’s conduct as alleged above violates the FDUTPA in that
22   Defendant invaded Class Members’ Class Printers without notice or
23   authorization and substantially decreased the value of the products, after the
24   point of sale, by installing permanent firmware updates onto the units that
25   rendered the units less functional and less valuable than they were prior to that
26

27
     5
      For clarity, Plaintiff only alleges a claim that Defendant’s conduct was unfair
     and thus unlawful, not that it was deceptive.
28
                                             Page 25
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 27 of 34




 1   time.
 2           121. Defendant’s conduct as alleged above violates the FDUTPA in that
 3   Defendant invaded Class Members’ Class Printers without notice or
 4   authorization, and rendered existing third party and refill ink cartridges that
 5   Class Members had previously purchased and owned valueless to class members
 6           122. Defendant’s conduct as alleged above violates the FDUTPA in that
 7   Defendant made Defendant sold printers which were not advertised to disclose
 8   particular features and functions and forced modifications without consumers’
 9   consent.
10           123. Defendant’s conduct as alleged above violates the FDUTPA in that
11   Defendant’s conduct is harmful to competition and raises the cost of owning
12   printers amongst consumers generally in the marketplace by artificially
13   restricting free choice with respect to aftermarket products.             This is
14   accomplished by forcing existing customers who have sunk a high upfront cost
15   in a printer (a barrier to entry for a consumer who wishes to purchase a
16   competitor printer but is now stuck), and now are restricted to continuing to use
17   that printer and HP brand ink cartridges at an artificially elevated variable cost
18   due to barriers preventing them from altering their otherwise free choice. By
19   tying a fixed base product (printers) to variable products (ink cartridges) in this
20   way, when combined with undisclosed deceptive conduct of altering the base
21   product without authorization, HP has harmed competition and consumers both
22   generally, and specifically.
23           124. These acts are unconscionable, constitute unfair methods of
24   competition and unfair trade practices as set forth under the FDUTPA, which
25   shall be “construed liberally” to promote policies that promote consumer
26   protection.
27           125. HP’s conduct offends established public policy and is immoral,
28
                                             Page 26
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 28 of 34




 1   unethical, oppressive, unscrupulous, and substantially injurious to consumers.
 2         126. Plaintiff, as a consumer of Defendant’s products and being directly
 3   impacted by the conduct described herein suffered actual damages, and was
 4   injured by Defendant’s conduct.
 5         127. Plaintiff relied on Defendant’s material omissions and would never
 6   have purchased Defendant’s products had he known that Defendant intended to
 7   implement firmware updates that would devalue his printers in the manner
 8   alleged herein.
 9         128. The unfair described herein presents a continuing threat to Plaintiff
10   and the Class Members in that Defendant persists and continues to engage in
11   these practices, and will not cease doing so unless and until forced to do so by
12   this Court. Defendant’s conduct will continue to cause irreparable injury to
13   Purchasers unless enjoined or restrained. Plaintiff is entitled to preliminary and
14   permanent injunctive relief ordering Defendant to cease their false advertising
15   and forced modification of property, as well as disgorgement, actual damages
16   and restitution to Plaintiff and all Class Members.
17                           SECOND CAUSE OF ACTION
18                 Violations of the Computer Fraud and Abuse Act,
19                               (18 U.S.C. § 1030, et seq.)
20                              (On Behalf of the Class)
21         129. Plaintiff incorporates the above allegations by reference.
22         130. The Consumer Fraud and Abuse Act (“CFAA”) establishes a private
23   cause of action against a person who “knowingly accessed a computer without
24   authorization or exceeding authorized access,” and whose prohibited access
25   results in damage or loss in excess of $5,000. See 18 U.S.C. § 1030(g)
26   (referencing § 1030(c)(4)(A)(i)(I)); see also § 1030(a).
27         131. Specifically, the CFAA establishes liability against whomever:
28
                                            Page 27
                             SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 29 of 34




 1         a.      “knowingly causes the transmission of a program, information, code,
 2   or command, and as a result of such conduct, intentionally causes damage without
 3   authorization, to a protected computer” (§ 1030(a)(5)(A));
 4         132. The term “computer” means “an electronic, magnetic, optical,
 5   electrochemical, or other high speed data processing device performing logical,
 6   arithmetic, or storage functions, and includes any data storage facility or
 7   communications facility directly related to or operating in conjunction with such
 8   device[.]” 18 U.S.C. § 1030(e)(1).
 9         133. A “protected computer” is defined, in relevant part, as a computer
10   “which is used in or affecting interstate or foreign commerce or communication.”
11   18 U.S.C. § 1030(e)(2)(B).
12         134. “[E]xceeds authorized access” means “access[ing] a computer with
13   authorization and … us[ing] such access to obtain or alter information in the
14   computer that the accesser is not entitled so to obtain or alter.” 18 U.S.C. §
15   1030(e)(6).
16         135. “Loss” means “any reasonable cost to any victim, including the cost
17   of responding to an offense, conducting a damage assessment, and restoring the
18   data, program, system, or information to its condition prior to the offense, and
19   any revenue lost, cost incurred, or other consequential damages incurred because
20   of interruption of service.” 18 U.S.C. § 1030(e)(11).
21         136. Damage means “any impairment to the integrity or availability of
22   data, a program, a system, or information.” 18 U.S.C. § 1030(e)(8).
23         137. Class Printers are “computers” under the CFAA by virtue of their
24   data processing and storage functionality and their operation in conjunction with

25   Plaintiff’s and Class members’ laptop or desktop computers.

26         138. Class Printers are “protected computers” under the CFAA because

27   they are used in and affect interstate and foreign commerce and communication,

28   including through contact and communication with remote servers and through
                                             Page 28
                              SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 30 of 34




 1   personal and business usages that affect interstate and foreign commerce.
 2            139. HP knowingly and intentionally exceeded its authorized access to
 3   Plaintiff’s and Class members’ printers. Plaintiff and Class members did not
 4   consent to HP’s invasive firmware update.
 5            140. By exceeding its authorized access, HP obtained and altered Class
 6   Printers’ information and data. HP initiated printer-to-cartridge communications
 7   that, through the use of key codes, prevented the ink cartridge from continuing to
 8   work with the printer. These communications resulted from a single act in the
 9   form of HP’s activation of its firmware update.
10            141. By implementing its firmware update, HP knowingly caused the
11   transmission of “a program, information, code, or command … to a protected
12   computer” and, as a result of that conduct, intentionally caused damage in
13   violation of 18 U.S.C. § 1030(a)(5)(A).
14            142. HP’s firmware implementation represented a single act through
15   which HP intentionally accessed Plaintiff’s and Class members’ protected
16   computers without authorization and by exceeding authorization. As a direct and
17   proximate result of HP’s CFAA violations, HP caused damages and loss to
18   Plaintiff and Class members during a one-year period that exceed $5,000 in
19   value.
20            143. HP’s firmware implementation caused damage and loss to Plaintiff
21   and Class members—including by disabling Class Printers, eliminating or
22   impairing Plaintiff’s and Class members’ use of those printers, depriving
23   Plaintiff and Class members of the ability to use more affordable, non-HP
24   replacement cartridges in their Class Printers, causing Plaintiff and Class
25   members to expend money, time, and labor to investigate and try to fix their
26   disabled printers, and decreasing the value of the Class Printers.
27            144. Based on HP’s violation of the CFAA, Plaintiff and Class members
28
                                              Page 29
                               SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 31 of 34




 1   seek recovery of economic damages and all other relief provided for under 18
 2   U.S.C. § 1030(g).
 3                            THIRD CAUSE OF ACTION
 4                                 Trespass to Chattels
 5                               (On Behalf of the Class)
 6         145. Plaintiff incorporates the above allegations by reference.
 7         146. Plaintiff and Class members owned, possessed, and used, and had a
 8   right to possess and use, their Class Printers and their non-HP ink cartridges
 9   designed to be used in these printers.
10         147. HP wrongfully and intentionally interfered with Plaintiff’s and Class
11   members’ ownership, possession, and use of their Class Printers and non-HP ink
12   cartridges, by programming, distributing, and remotely activating a firmware
13   update that disabled Class Printers containing non-HP ink cartridges and
14   rendered those cartridges unusable.
15         148. HP’s wrongful and intentional interference with Plaintiff’s and
16   Class members’ ownership, possession, and use of their Class Printers and non-
17   HP ink cartridges caused damage to Plaintiff and Class members, including by
18   preventing the Class Printers from operating, by impairing the condition of these
19   printers, by reducing the value of these printers, and by depriving Plaintiff and
20   Class members of the use of these printers and of their non-HP ink cartridges for
21   a substantial period of time. A reasonable person would be willing to pay
22   significantly less for a Class Printer, and for non-HP ink cartridges compatible
23   with it, upon knowing that the printer contained or would be updated with
24   firmware that would prevent the printer from operating with non-HP ink
25   cartridges.
26         149. Plaintiff and Class members are entitled to recover the amount by
27   which HP’s firmware update harmed their possessory interests in Class Printers
28
                                              Page 30
                             SECOND AMENDED CLASS ACTION COMPLAINT
       Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 32 of 34




 1   and non-HP ink cartridges.
 2                                    MISCELLANEOUS
 3         150. Plaintiff and Class Members allege that they have fully complied
 4   with all contractual and other legal obligations and fully complied with all
 5   conditions precedent to bringing this action or all such obligations or conditions
 6   are excused.
 7                             REQUEST FOR JURY TRIAL
 8         151. Plaintiff requests a trial by jury as to all claims so triable.
 9                                 PRAYER FOR RELIEF
10         152. Plaintiff, on behalf of himself and the Class and the Subclass,
11   requests the following relief:
12                  (a)   An order certifying the Class and Subclass and appointing
13                        Plaintiff as Representative of the Class and Subclass;
14                  (b)   An order certifying the undersigned counsel as Class Counsel;
15                  (c)   An order requiring HP, INC., at its own cost, to notify all
16                        Class Members of the unlawful and unfair conduct herein;
17                  (d)   An order requiring HP, INC. to engage in corrective
18                        advertising regarding the conduct discussed above;
19                  (e)   An order entering injunctive and declaratory relief as
20                        appropriate under applicable law;
21                  (f)   Actual damages suffered by Plaintiff and Class Members and
22                        Subclass Members as applicable or full restitution of all funds
23                        acquired from Plaintiff and Class Members and Subclass
24                        Members from the sale of Class Printers during the relevant
25                        class period;
26                  (g)   Punitive damages, as allowable, in an amount determined by
27                        the Court or jury;
28
                                               Page 31
                               SECOND AMENDED CLASS ACTION COMPLAINT
      Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 33 of 34




 1              (h)   Any and all statutory enhanced damages;
 2              (i)   All reasonable and necessary attorneys’ fees and costs
 3                    provided by statute, common law or the Court’s inherent
 4                    power;
 5              (j)   Pre- and post-judgment interest; and
 6              (k)   All other relief, general or special, legal and equitable, to
 7                    which Plaintiff and Class Members and Subclass Members
 8                    may be justly entitled as deemed by the Court.
 9

10
     Dated: June 5, 2020                            Respectfully submitted,

11

12
                                           By: /s Todd. M. Friedman
                                           TODD M. FRIEDMAN, ESQ.
13                                         ADRIAN R. BACON, ESQ.
14                                         Attorneys for Plaintiff John Parziale
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          Page 32
                           SECOND AMENDED CLASS ACTION COMPLAINT
      Case 5:19-cv-05363-EJD Document 38 Filed 06/05/20 Page 34 of 34




 1                         CERTIFICATE OF SERVICE
 2        I hereby certify that on June 5, 2020, I electronically filed the foregoing
 3   document using the CM/ECF system, which will send notification of such filing
 4   to all counsel of record registered in the CM/ECF system.

 5                                                   /s/ Adrian R. Bacon
 6                                                       Adrian R. Bacon
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           Page 33
                            SECOND AMENDED CLASS ACTION COMPLAINT
